 

THIS STOCK PURCHASE AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS STOCK PURCHASE AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS AND NEITHER THE
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT, (2) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE
903 OR RULE 904 OF REGULATION S UNDER SAID ACT OR (3) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL
FOR THIS CORPORATION, IS AVAILABLE. HEDGING TRANSACTION MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

XFIT BRANDS, INC.

 

STOCK PURCHASE AGREEMENT

(Regulation S)

 

This Stock Purchase Agreement (“Agreement”) is made as of June 18, 2015, but is
only effective as of the date of acceptance of the “Purchaser Signature Page” by
and between XFit Brands, Inc., a Nevada corporation (the “Company”) and EVER
BLOOMING INDUSTRIAL LIMITED (the “Purchaser”).

 

R E C I T A L S

 

A. The Company desires to obtain manufacturing credit from the Purchaser in
order to manufacture for the Company certain Fitness and Combat Sports equipment
(“Fitness and Combat Sports Equipment”) of the Company, as listed on Exhibit A.

 

B. In order to obtain such credit, the Company is offering 20,000 shares (the
“Shares”) of the Company’s common stock (the “Common Stock”) on the terms and
subject to the conditions set forth herein.

 

AGREEMENT

 

It is agreed as follows:

 

1. CONSIDERATION. In reliance upon the representations and warranties of the
Company and the Purchaser contained herein and subject to the terms and
conditions set forth herein, at Closing, the Purchaser shall purchase, and the
Company shall sell and issue to the Purchaser the Shares for a purchase price of
$5.00 per share, or $100,000.00 (the “Purchase Price”). The Purchase Price shall
be in the form of a vendor credit of $100,000 in favor of the Company (the
“Vendor Credit”). The Company can use all or part of the Vendor Credit at any
time and from time to time until the Vendor Credit is exhausted.

 



-1-

 

 

As additional consideration, the Purchaser agrees that it will manufacture
Fitness and Combat Sport Equipment exclusively for the Company so long as the
Company has ordered any Fitness and Combat Sport Equipment through the Purchaser
with no less than $200,000 US value in any trailing twelve (12) month period.

 

2. CLOSING.

 

2.1 Date and Time. The closing of the sale of the Shares contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Company
concurrently herewith.

 

2.2 Deliveries by Purchaser. Purchaser shall deliver the following on or before
the Closing:

 

2.2.1 a completed and executed Purchaser Signature Page

 

2.2.2 a statement of account evidencing the issuance of the Vendor Credit to the
Company in the amount of the Purchase Price.

 

2.3 Deliveries by Company. The Company shall deliver the following at Closing:

 

2.3.1 a completed and executed copy of this Agreement

 

2.3.2 the certificate(s) representing the Shares purchased by Purchaser, with
each such Share being in definitive form and registered in the name of the
Purchaser, as set forth on the Purchaser Signature Page (or, in the alternative,
evidence that the Shares have been issued in book-entry form) against delivery
to the Company by the Purchaser of the items set forth in paragraph 2.2 above.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to the Purchaser to enter into this Agreement and to
purchase the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.

 

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has full corporate power and authority to enter into and perform its obligations
under this Agreement, and to own its properties and to carry on its business as
presently conducted and as proposed to be conducted.

 

3.2 Validity of Transactions. This Agreement, and each document executed and
delivered by the Company in connection with the transactions contemplated by
this Agreement, including this Agreement, have been duly authorized, executed,
and delivered by the Company and is each the valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization and moratorium laws
and other laws affecting enforcement of creditor’s rights generally and by
general principles of equity.

 

-2-

 

 

3.3 Valid Issuance of Shares. The Shares have been duly and validly authorized,
and, upon issuance will be, validly issued, fully paid, and nonassessable. The
Shares, upon issuance, are, or will be, free and clear of any security
interests, liens, claims, restrictions, adverse claims, or other encumbrances,
other than restrictions upon transfer under federal and state securities laws.

 

3.4 No Violation. The execution, delivery, and performance of this Agreement has
been duly authorized by the Company’s Board of Directors and will not violate
any law or any order of any court or government agency applicable to the
Company, as the case may be, or the Articles of Incorporation or Bylaws of the
Company.

 

3.5 SEC Reports and Financial Statements.

 

3.5.1 The Company has delivered or made available to each Purchaser accurate and
complete copies (excluding copies of exhibits) of each report, registration
statement, and definitive proxy statement filed by the Company with the United
States Securities and Exchange Commission (“SEC”) since November 26, 2014
(collectively, with all information incorporated by reference therein or deemed
to be incorporated by reference therein, the “SEC Reports”). As of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) each of the SEC
Reports complied in all material respects with the applicable requirements of
the Securities Act of 1933, as amended (the “1933 Act”), or the Securities
Exchange Act of 1934, as amended (the “1934 Act”); and (ii) none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

3.5.2 The consolidated financial statements contained in the SEC Reports: (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered (except as may
be indicated in the notes to such financial statements and, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end audit adjustments which will not, individually or
in the aggregate, be material in amount); and (iii) fairly present, in all
material respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Company and its consolidated
subsidiaries for the periods covered thereby. All adjustments considered
necessary for a fair presentation of the financial statements have been
included.

 

3.6 Securities Law Compliance. Assuming the accuracy of the representations and
warranties of Purchaser set forth in Section 4 of this Agreement, the offer,
issue, sale and delivery of the Shares will constitute an exempted transaction
under the 1933 Act, and registration of the Shares under the 1933 Act is not
required. The Company shall make such filings as may be necessary to comply with
the Federal securities laws, which filings will be made in a timely manner.

 

-3-

 

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

Purchaser hereby represents, warrants, and covenants with the Company as
follows:

 

4.1 Legal Power. Purchaser has the requisite individual, corporate, partnership,
limited liability company, trust, or fiduciary power, as appropriate, and is
authorized, if such Purchaser is a corporation, partnership, limited liability
company, or trust, to enter into this Agreement, to purchase the Shares
hereunder, and to carry out and perform its obligations under the terms of this
Agreement.

 

4.2 Due Execution. This Agreement has been duly authorized, if such Purchaser is
a corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of
Purchaser.

 

4.3 Access to Information. Purchaser represents that such Purchaser has been
given full and complete access to the Company for the purpose of obtaining such
information as such Purchaser or its qualified representative has reasonably
requested in connection with the decision to purchase the Shares. Purchaser
represents that it has received and reviewed copies of the SEC Reports.
Purchaser represents that it has been afforded the opportunity to ask questions
of the officers of the Company regarding its business prospects and the Shares,
all as Purchaser or Purchaser’s qualified representative have found necessary to
make an informed investment decision to purchase the Shares.

 

4.4 No Material Non-Public Information. Purchaser represents and warrants that
he is not aware of any material, non-public information about the Company.

 

4.5 No 1933 Act Registration. Purchaser has been advised that the Shares have
not been registered under the 1933 Act or applicable state securities laws and
that the Shares are being offered and sold pursuant to Regulation S under the
1933 Act and that the Company’s reliance upon Regulation S is predicated in part
on Purchaser’s representations as contained herein.

 

4.6 Investment Intent. Purchaser is acquiring the Shares for Purchaser’s own
account, not as a nominee or agent, for investment and not with a view to or for
resale in connection with, any distribution or public offering thereof within
the meaning of the 1933 Act, except pursuant to an effective registration
statement under the 1933 Act.

 

4.7 Non U.S. Person. Purchaser is not a U.S. Person (as defined in Regulation S)
and is not an affiliate of the Company (as defined in Regulation S). At the time
of the origination of contact concerning this Agreement, and at the date of
execution and delivery of this Agreement, Purchaser was outside the United
States, its territories and possessions.

 

-4-

 

 

4.8 Resale Restrictions. Purchaser:

 

(a) will not, during the period commencing on the date of purchase and ending on
the date one year after the date of purchase (the “Restricted Period”), offer or
sell the Shares in the United States, its territories or possessions, or to a
U.S. Person or for the account or benefit of a U.S. Person (other than
distributors), other than in accordance with Rules 903 or 904 of Regulation S
under the 1933 Act;

 

(b) will, after the expiration of the Restricted Period, offer, sell, pledge or
otherwise transfer the Shares only pursuant to registration under the 1933 Act
or an available exemption therefrom and, in any case, in accordance with
applicable state and foreign securities laws; and

 

(c) will not to engage in hedging transactions with regard to the Shares.

 

4.9 Directed Selling Efforts. Neither Purchaser, its affiliates nor any person
acting on behalf of the Purchaser or any such affiliates has engaged, or will
engage, in any Directed Selling Efforts (as defined in Regulation S under the
1933 Act) with respect to the Shares or any distribution, as that term is used
in the definition of Distributor in Regulation S under the 1933 Act, with
respect to the Shares.

 

4.10 No Solicitation. Neither the Company nor any person acting on its behalf
made to Purchaser or any person acting on its behalf in the United States any
statement conveying a purpose or intent to sell the Shares to Purchaser. The
person executing this agreement on behalf of Purchaser was outside the United
States, its territories, and possessions at the time of such execution.

 

4.11 No Market Conditioning. Neither Purchaser, any affiliate of Purchaser, nor
any person acting on their behalf has undertaken or carried out any activity for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States, its territories or possessions,
for any of the Shares.

 

4.12 No Scheme. The transactions contemplated by this Agreement:

 

(a) have not been pre-arranged with a purchaser located in the United States,
its territories or possessions, or who is a U.S. Person; and

 

(b) are not part of a plan or scheme to evade the registration provisions of the
1933 Act.

 

4.13 No Nominee. Purchaser is purchasing the Shares for its own account for the
purpose of investment and not (A) with a view to, or for sale in connection
with, any distribution thereof, or (B) for the account or on behalf of any U.S.
Person.

 

4.14 No Groups. Purchaser is not an entity or group that has been formed
principally for the purpose of investing in securities not registered under the
1933 Act.

 



-5-

 

 

4.15 Compliance with Resale Provisions. If Purchaser offers and sells the Shares
during the Restricted Period, then it will do so only: (a) in accordance with
the provisions of Regulation S; (b) pursuant to registration of the Shares under
the 1933 Act; or (c) pursuant to an available exemption from the registration
requirements of the 1933 Act.

 

4.16 Legend. Purchaser understands that the Shares have not been registered
under the 1933 Act and may not be transferred or resold except pursuant to an
effective registration statement or exemption from registration and each
certificate representing the Shares will be endorsed with the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, EXERCISED SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT, (2) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER SAID ACT OR (3) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL FOR
THIS CORPORATION, IS AVAILABLE. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED”

 

4.17 Stop Transfer. Purchaser agrees that the Company shall refuse to register
any transfer of the Shares not made in accordance with Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act, and that the Company may place a stop transfer order with
its registrar and stock transfer agent covering all certificates representing
the Shares.

 

4.18 Economic Risk. Purchaser can bear the economic risk of an investment in the
Shares, including the total loss of such investment.

 

4.19 Suitability. Purchaser believes, in light of the information provided in
this Agreement, the purchase of the Shares pursuant to the terms of this
agreement is an appropriate and suitable investment for the Purchaser.

 

4.20 Investment Knowledge and Experience. Purchaser is experienced and
knowledgeable in financial and business matters, capable of evaluating the
merits and risks of purchasing the securities offered herein by the Company.

 

4.21 Subscription Acceptance. Purchaser understands that the Company will notify
Purchaser whether the offered Agreement has been accepted, in whole or in part,
or rejected, in whole or in part. Unless rejected within ten (10) days of its
receipt by the Company, the Agreement shall be deemed to be accepted. If this
Agreement is rejected by the Company, all funds tendered by Purchaser will be
returned, without interest or deduction. It is understood that the Company will
have the sole discretion to determine if the Agreement should be accepted or
rejected, in whole or in part.

 



-6-

 

 

4.22 Non-Contravention. The purchase of the Shares by Purchaser does not
contravene any of the applicable securities legislation in the jurisdiction in
which Purchaser resides and does not trigger: (i) any obligation to prepare and
file a prospectus or similar document or any other report with respect to the
purchase, or (ii) any registration requirement or other securities compliance
obligation on the part of the Company.

 

5. COVENANTS OF THE COMPANY.

 

5.1 Public Filings; Rule 144. With a view to making available to the Purchaser
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit the Purchaser to sell the Shares to the public without
registration, the Company will take all further action as Purchaser may
reasonably request, all to the extent required from time to time to enable
Purchaser to sell the Shares of held by it without registration under the 1933
Act within the limitation of the exemption from registration provided by Rule
144. In furtherance thereof, the Company shall do all of the following:

 

5.1.1 make and keep public information available, as those terms are understood
and defined in Rule 144;

 

5.1.2 take such action, including compliance with the reporting requirements of
section 13 or 15(d) of the 1934 Act, as is necessary to enable the Investor to
utilize Rule 144;

 

5.1.3 file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act, the 1934 Act, and the rules and
regulations adopted by the SEC thereunder; and

 

5.1.4 furnish to the Purchaser forthwith upon written request:

 

(1) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act (at any time after it
has become subject to such reporting requirements);

 

(2) a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company;

 

(3) an opinion of the Company’s counsel that the Shares may be resold in the
absence of an effective registration thereof under the 1933 Act pursuant to Rule
144; and

 

(4) such other documents as may be reasonably requested in availing the Investor
of any rule or regulation of the SEC that permits the selling of the Shares
without registration.

 

-7-

 

 

6. MISCELLANEOUS.

 

6.1 Indemnification. Purchaser agrees to defend, indemnify, and hold the Company
harmless against any liability, costs or expenses arising as a result of any
dissemination of the Shares by such Purchaser in violation of the 1933 Act or
applicable state securities law.

 

6.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

 

6.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

6.4 Entire Agreement. This Agreement and the other documents delivered pursuant
hereto and thereto, constitute the full and entire understanding and agreement
among the parties with regard to the subjects hereof and no party shall be
liable or bound to any other party in any manner by any representations,
warranties, covenants, or agreements except as specifically set forth herein or
therein. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein.

 

6.5 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

6.6 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers, or, to the extent such
amendment affects only one Purchaser, by the Company and such Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.

 

6.7 Notices. All notices and other communications required or permitted
hereunder or the Shares shall be in writing and shall be effective when
delivered personally, or sent by telex or telecopier (with receipt confirmed),
provided that a copy is mailed by registered mail, return receipt requested, or
when received by the addressee, if sent by Express Mail, Federal Express or
other express delivery service (receipt requested) in each case to the
appropriate address set forth below:

 

  If to the Company: XFit Brands, Inc.     18 Goodyear, Suite 125     Irvine,
California 92618     Attention: Chief Executive Officer         If to Purchaser:
At the address set forth on Purchaser’s Signature Page

 

6.8 Faxes, PDFs, and Counterparts. This Agreement may be executed in one or more
counterparts. Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission or in portable document format
(“PDF”) shall be equally as effective as delivery of an executed hard copy of
the same. Any party delivering an executed counterpart of this Agreement or any
exhibit attached hereto by facsimile transmission or in PDF shall also deliver
an executed hard copy of the same, but the failure by such party to deliver such
executed hard copy shall not affect the validity, enforceability or binding
nature effect of this Agreement or such exhibit.

 

6.9 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

[Remainder of page intentionally left blank.]

 

-8-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

 

  PURCHASER       (By Counterpart Form - SP Pages)       COMPANY       XFIT
BRANDS, INC.         By: /s/ David E. Vautrin     David E. Vautrin     Chief
Executive Officer

 

-9-

 

 



PURCHASER SIGNATURE PAGE

 

The undersigned Purchaser has read Stock Purchase Agreement dated as of June 12,
2015 and acknowledges that execution of this Purchaser Signature Page shall
constitute the undersigned’s execution of such agreement.

 

I hereby subscribe for an aggregate of 20,000 Shares and hereby deliver good
funds with respect to this subscription for the Shares.



 

I am a resident of ___Hong Kong___.

 

Ever Blooming Industrial Limited Please print above the exact name(s) in which
the Shares are to be held

 



  My address is: No. 7 Tong FuYu XuFa Industrial Zoon     ShangCun Village    
GongMing Town     BoaAn District, Shenzhen City     Guang Dong Province China
518106

 

Executed this 12th day of June, 2015 at Shenzhen City, Guangdong Province, China

 



SP-1

 



 

INDIVIDUAL

 

          Name       Signature (Individual)   Street address           Address
to Which Correspondence Should be Directed             Signature (All record
holders should sign)   City, State and Zip Code             Name(s) Typed or
Printed   Tax Identification or Social Security Number           (          )  
  Telephone Number             Name(s) Typed or Printed (All recorded holders
should sign)    

 



SP-2

 



 

CORPORATION, PARTNERSHIP, TRUST ENTITY OR OTHER

 

Ever Blooming Industrial Limited   Address to Which Correspondence Should be
Directed: Name of Entity           Corporation     Type of Entity (i.e.,
corporation, partnership, etc.)   Street Address

 

By: /s/ Deng Jiang       *Signature   Tax Identification or Social Security
Number

 

Hong Kong     Jurisdiction of Formation of Entity   City, State and Zip Code

 

Deng Jiang   Name Typed or Printed  

 

Its: Director       Title   Telephone Number; Fax Number

 

*If Shares are being subscribed for by an entity, the Certificate of Signatory
must also be completed.

 

SP-3

 

 

CERTIFICATE OF SIGNATORY

 

To be completed if the Shares are being subscribed for by an entity.

 

I, Deng Jiang, am the Secretary of Ever Blooming Industrial Limited (the
“Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Stock Purchase Agreement and to purchase and hold the
Shares. The Stock Purchase Agreement has been duly and validly executed on
behalf of the Entity and constitutes a legal and binding obligation of the
Entity.

 

IN WITNESS WHEREOF, I have hereto set my hand this 12th day of June, 2015.

 

  /s/ Deng Jiang    Signature

 

SP-4

 

 

ACCEPTANCE

 

AGREED AND ACCEPTED:

 

XFIT BRANDS, INC.

 

By:  /s/ David E. Vautrin     David E. Vautrin     Chief Executive Officer  

 

Date: June 18, 2015

 

SP-5

 

 

EXHIBIT A

 

LIST OF FITNESS AND COMBAT SPORTS EQUIPMENT

 

Training Cages

 

Boxing Rings

 

Bag Racks

 

Training and Fitness Frames and Accessories (Including but not limited to
Ultimate Training Centers (UTC), Combat Training Centers (CTC) and Cross
Training Centers (XTC) etc.)

 

 

 

